*852OPINION
Before BOOCHEVER, C. J., and RABI-NOWITZ, CONNOR, BURKE and MATTHEWS, JJ.
PER CURIAM.
Appellant asserts that the superior court failed to credit him for time served in custody prior to sentencing in violation of AS 11.05.040(a).1
A review of the record and of the judgment of the superior court convinces us that this appeal is now moot and that no issue is presented which is “of grave public concern and is recurrent but is capable of evading review.” Doe v. State, 487 P.2d 47, 53 (Alaska 1971).
AFFIRMED.

. AS 11.05.040(a) states:
“When a person is sentenced to imprisonment, his term of confinement begins from the day of his sentence. A person who is sentenced shall receive credit toward service of his sentence for time spent in custody pending trial or sentencing, or appeal, if that detention was in connection with the offense for which sentence was imposed. The time during which the person is voluntarily absent from the penitentiary, reformatory, jail, or from the custody of an officer after his sentence, shall not be estimated or counted as a part of the term for which he was sentenced.”